USDC IN/ND case 3:17-cv-00834-PPS-MGG document 248 filed 09/01/21 page 1 of 4


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION


KEITH COOPER,                              )
                                           )
            Plaintiff,                     )   Case No. 17-CV-834
                                           )
            v.                             )
                                           )   HON. PHILIP P. SIMON
CITY OF ELKHART, et al.,                   )
                                           )   MAG. MICHAEL G. GOTSCH, SR.
            Defendants.                    )
                                           )   JURY TRIAL DEMANDED
                                           )


            REPLY IN SUPPORT OF PLAINTIFF’S MOTION TO SET
                      DEADLINES THROUGH TRIAL

       Now Comes the Plaintiff, KEITH COOPER, by and through counsel, and

hereby respectfully submits this motion to set deadlines through trial. In support,

Plaintiff states as follows:

       1.     On August 11, 2021, Plaintiff filed his motion to set deadlines through

trial. Dckt. No. 246.

       2.     In response, Defendant City of Elkhart seeks to extend the proposed

deadlines by more than two months. Dckt. No. 247. Specifically, Defendant City of

Elkhart seeks to adjust the proposed disclosure deadlines as follows:

              a. Plaintiff’s expert disclosures: October 15, 2021
              b. Defendants’ expert disclosures: December 15, 2021
              c. Rebuttal disclosures: January 14, 2022




                                               1
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 248 filed 09/01/21 page 2 of 4


       3.     Plaintiff does not oppose Defendants’ adjusted expert disclosure

deadlines referenced above. However, Plaintiff does oppose Defendant City of

Elkhart’s request for an expert discovery cutoff of February 28, 2022.

       4.     Given that Defendant City of Elkhart has requested an extra month to

produce their disclosures, Plaintiff presumes that Defendants will seek to depose

Plaintiff’s experts during that period of time. Further, given that Defendants’

disclosures are due by December 15, 2021, Plaintiff will have sufficient time to

depose Defendants’ experts by January 31, 2022. For this reason, Plaintiff asks this

Honorable Court to set an expert discovery cutoff of January 31, 2022, which will

provide sufficient time for the parties to conclude expert discovery.

       5.     Given the age of this case, Plaintiff respectfully asks that the

dispositive motion deadlines be set in advance of the closure of expert discovery.

Defendant City of Elkhart objects to this request, stating “deadlines for dispositive

motions along with a trial date are typically set by the presiding judge, who in this

case is Judge Phillip P. Simon, at the conclusion of all discovery.” Dckt. No. 247 at

2-3. Defendant’s objection is not based on an enunciated Local Rule and Plaintiff

has yet to identify one that precludes such deadlines being set in advance of the

expert discovery deadline. Defendants’ suggestion only serves to further

indefinitely delay this litigation.

       6.     Given the adjusted proposed expert discovery schedule discussed

above, Plaintiff seeks the entry of the following deadlines for dispositive motions.

              a. Any dispositive motions to be filed by February 7, 2022.




                                               2
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 248 filed 09/01/21 page 3 of 4


                 b. Any responses to dispositive motions due March 10, 2022.1
                 c. Any replies due April 1, 2022.

        7.       With this proposed schedule, Plaintiff anticipates this case would be

ready for trial by the late summer or early fall of 2022.

        8.       Finally, while Defendant City of Elkhart “does not agree with the

plaintiff’s statement that the deposition of William Polansky has no bearing on

liability in this case,” it declines to identify any basis for which Mr. Polansky’s

deposition would bear upon liability or dispositive motion practice. It simply

doesn’t. Mr. Polansky was post-conviction counsel for Mr. Cooper nearly a decade

after his wrongful conviction and has already been deposed regarding Mr. Cooper’s

post-conviction claims. Any potential further testimony has no bearing on liability

or dispositive motion practice.



                                                             RESPECTFULLY SUBMITTED,



                                                             /s/ Elliot Slosar

                                                             One of Plaintiff’s Attorneys




1
 Plaintiff’s lead counsel has a two-week trial beginning March 14, 2022 in the Eastern District of Kentucky. To the
extent that these deadlines are not adopted, Plaintiff would seek to set deadlines that would avoid briefing by
Plaintiff during trial.


                                                             3
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 248 filed 09/01/21 page 4 of 4


                           CERTIFICATE OF SERVICE

      I, Elliot Slosar, an attorney, hereby certify that on the September 1, 2021, I

served a complete copy of this Motion with the Clerk of the Court CM/ECF system

thereby serving all counsel of record.



                                                     /s/ Elliot Slosar




                                             4
